Annual Environmental and Social Monitoring
Report

Project Number: 52127-001
September 2019

Sermsang Khushig Kundii Solar Power Project,
Mongolia

Prepared by the Tenuun Gerel Company, LLC for the Asian Development Bank

This environmental and social monitoring report is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature.

In preparing any country program or strategy, financing any project, or by making any
designation of or reference to a particular territory or geographic area in this document, the
Asian Development Bank does not intend to make any judgments as to the legal or other status
of any territory or area.
Contents
I. INTRODUCTION ...

A. PURPOSE OF THE REPORT
B. BACKGROUND OF THE PROJECT
C. PROJECT MANAGEMENT ARRANGEMENTS ...
D. ENVIRONMENTAL OVERVIEW OF THE PROJECT ARE.
I ENVIRONMENTAL MANAGEMENT .............cccccccscseseesssssseseseeeeeeeeeeeessssesssssesiseeeeeeseaeneees

A.COMPLIANCE WITH ENVIRONMENTAL AND SOCIAL SAFEGUARDS RELATED
PROJECT REQUIREMENTS .........cccccccscsescsescsescssssssscscseseeeeeeeeeesessssssesesseseeseseeeeeseseseneees

B.ROLES AND RESPONSIBILITIES FOR ENVIRONMENTAL AND SOCIAL
PERFORMANCE MONITORING

C. STATUS OF ESMP IMPLEMENT

Cn Cee

Ill. ENVIRONMENTAL and Social MONITORING. ...........c:ccccscsseeesesesesesesssssseseessseeeeseeseseeeaees 13

B. KEY ENVIRONMENTAL QUALIT

A. RESPONSIBILITIES IN MONITORING OF ENVIRONMENTAL AND SOCIAL
SAFEGUARD .........c:ccccesesesesesesesesestseseeseseseseeaeetete we

Y STANDARDS...

C. ENVIRONMENTAL AND SOCIAL MONITORING DATA
IV. ISSUES, CORRECTIVE ACTIONS
V. PUBLIC CONSULTATION, GRIEVANCE REDRESS MECHANISM
VI. INSTITUTIONAL STRENGTHENING AND TRAINING we
VII. CONCLUSION. ...0...c.cccccccececesesesesesescsessesssssscseseseseetesesessssesesesessseenssesaesesessecatetasesasatesaeeeeren 19

A.OVERALL PROGRESS OF IMPLEMENTATION OF = ENVIRONMENTAL
MANAGEMENT MEASUREG............:::cccccseceeeceseseseseseseseseetesesesesesecaeaeeeeten 19

B. ISSUES IDENTIFIED, AND CORRECTIVE ACTIONS RECOMMENDED.

Appendices
Appendix 1 — Summary reports from contractors during the construction period

Appendix 2 — List of SOPs and other policies and procedures on social, environmental, health
and safety

Appendix 3 — Environmental Monitoring Plan
Appendix 4 - Photos
Appendix 5 — Water quality analyses

Appendix 6 — Letter from the Institute of History and Archeology, Mongolian Academy of
Science

I. INTRODUCTION

A. PURPOSE OF THE REPORT

1. This environmental and social monitoring report presents the project's environmental
and social performance in compliance with the requirements of ADB’s Safeguards Policy
Statement (2009) (ADB SPS), applicable laws and regulations of Mongolia and applicable good
international industry practices. The project is categorized as “B” for environment and “C” for
involuntary resettlement (IR) and Indigenous Peoples based on ADB SPS. This report describes
and assesses the implementation of the environmental and social management plan (ESMP)
prepared for this project during its construction and operation.

2. This report includes the background information of the project and the status of
implementation from May 2018 to March 2019. It also includes information on activities related
to information disclosure, grievance redress and capacity building.

B. BACKGROUND OF THE PROJECT

3. The Tenuun Gerel Construction LLC (TGC) of Mongolia is part of an international private
sector consortium which developed the Sermsang Khushig Kundii Solar Power Project (the
Project) 65km southeast of Ulaanbaatar (UB). The Project is located on open grassland steppe
consisting of the following three main components:

(i) anew 48ha, 15MW PV solar power plant of comprised of approximately 51,372
PV solar panels;

(ii) anew 13.7 km 110kV transmission line; and

(iii) an existing substation expansion to accommodate the new transmission line.

4. The 110kV transmission line will transfer electrical power from the solar power plant to
the existing substation located at the new international airport of UB. The new solar power plant
will provide clean, much needed electrical power to the Central Energy System (CES) of
Mongolia with zero greenhouse gas emissions pursuant to the 2007 National Renewable
Energy Law.

5. The following civil works and activities were conducted during the reporting period:

Table 1 Project activities during the reporting period.

Civil Works/Activities Start Date End Date
Construction of 15 MW solar | 28" May, 2018 18* November, 2018
power plant
Final Design of transmission July, 2017 January, 2018
lines
Construction of transmission 1st September, 2018 14 November, 2018
lines
Expansion of substation 1 October, 2018 14" November, 2018
Test Operation 30" January, 2019 4 June, 2019
Technical Commissioning 3" January, 2019 18 February, 2019
State Commissioning 21" March, 2019 Completed 4" June, 2019

Cc. PROJECT MANAGEMENT ARRANGEMENTS

6. The TGC is the Project owner and part of the private sector consortium comprised of
TGC, Sharp Energy Solutions Corporation (Sharp), and Sermsang Power Corporation Public
Company, Ltd. (SSP). The consortium constructed the Project components. TGC is currently
operating the 15MW PV solar power plant. TGC constructed the transmission towers and
substation. The management of the transmission lines and towers will be transferred to the
National Power Transmission Grid Company upon the commissioning of the solar power plant.

D. ENVIRONMENTAL OVERVIEW OF THE PROJECT AREA

7. The Project is situated at the border of the State Reserve Area that was set aside by the
Government for the development of the new international airport and future support facilities. A
section of the transmission line alignment and the existing substation for expansion are within
the Development Protection Area (Figure 1).

8. The project site is within the vast barren steppe grasslands located 20 km west of the
nearest town. The 13.7 km 110kV transmission line (TL) from the solar power plant extends
north along the western boundary of the state development reserve area to join the corridor of
the existing TL that connects the new airport with Ulaanbaatar. The new and existing TLs
connect to the substation at the new airport. The low-slope grassland terrain underneath the
new TL extends down to the flat terrain of the existing TL and airport.

9. The project site represents the typical steppe region in Mongolia. The nearest ecological
protected area is the Bogd Mountain is located in 20 kilometers north from the project site.
There are no known rare or endangered wildlife in the project area. The largest single cultural
resource is Mandshiiriin Monastery located in the south slope in the Bogd Mountain and 25 km
rom the project site.

10. Administratively the project site is the part of Sergelen soum (district) which is the one of
administrative units of Tuv aimag (province). The soum has an estimated population of 2,037
representing 780 households, at an average household size of approximately 2.6 persons. The
61.7% of the population are resided in rural areas or considered as herding household and the
remaining 48.3% are resided in the soum center.
Figure 1.Project Area

Boundary of Government
Development Protection Area
\

11. Initially, TGC entered into a certified, long-term land possession agreement, valid for up
to 15 years with the Sergelen soum, which is based on the soum Governor's decision of
December 1, 2016 to implement the general land management plan approved by the soum
council. However, during the reporting period, TGC was re-classified as a foreign company. In
accordance with the Mongolian law, foreign companies are granted the renewable 5-year land-
user certificate instead of the long-term land possession certificate. TGC completed the
requirements and the 5-year land user certificate will be issued by the soum as soon as the
issue with the government system for issuing land registration numbers is resolved. The land
allocated for the 13.7 km transmission line is regulated by a license issued by the soum to
TGC. TGC has obtained permits, primarily related to safety, from the Civil Aviation Authority
and the soum for use of land under the transmission line.

12. The new solar power plant and 13.7 km transmission line in Sergelen soum are located
on pastureland. Pasture lands are public land and the dominant land type in the soum, which
are used freely by local herders without restrictions, permits or fees. The seasonal use of the
pastureland is highly dependent upon weather conditions and the availability of water sources
for livestock. Herders can also graze their livestock on other types of land including land
allocated to individuals and entities with land possession certificates. Thus, the construction
and operation of the solar plant will not result in loss of income from economic or physical

3
displacement. The herders have access to the pasture underneath the completed transmission
line.

Il. | ENVIRONMENTAL AND SOCIAL MANAGEMENT

A. COMPLIANCE WITH ENVIRONMENTAL AND SOCIAL SAFEGUARDS RELATED
PROJECT REQUIREMENTS

13. Pursuant to the Mongolian Law on Environmental Impact Assessment (2012), a general
environmental impact assessment (GEIA) for the project was conducted by the Ministry of
Environment and Tourism (MET). The GEIA approval, granted on 17 November 2015. The
Project complied with the relevant national and local laws and regulations during the
construction and operation (Table 2).

14. Project complied Labor Law of Mongolia (1999), Law on Water (2012), Law on Energy
(2001), Land Law (2002), Law on Licensing (2001).

Table 2. Compliance with national and local laws and regulations on Environment and
Social Protection

Description of Requirement/Permit Status
Construction
GEIA Complied
Land possession agreement Complied
Water abstraction permit Complied
Construction permit Complied
Permit of Archeological and Ethnical study Complied
Operation
Preparation of EMP Approved 19" February, 2019 by Ministry of
Environment
Water well and water usage permit Complied
Power generation license Issued on 4" July, 2019
Waste Water deposition permission Issued 6" September, 2019
15. In compliance with the requirements ADB SPS, an initial environmental and social

examination (IESE) was conducted for the solar power plant and transmission line alignment
and an environmental and social management plan (ESMP) was prepared. The scope of the
IESE included (i) the assessment of potential environmental and social risks and impacts from
the construction, operation and maintenance of the project; and (ii) environmental and social
audit of construction activities in the solar power plant site. The environmental and social audit
reviewed the health, safety, and environmental (HSE) management plan and environmental
management system (EMS) implemented by TGC’s engineering, procurement, and construction
(EPC) contractor. The ESMP identified corrective actions for the ongoing construction, and
mitigation measures and monitoring and reporting requirements during construction and
operation.

B. ROLES AND _ RESPONSIBILITIES FOR ENVIRONMENTAL AND SOCIAL
PERFORMANCE MONITORING

16. The consortium will be responsible for the implementation of the ESMP during Project
construction and operation.
17. To construct the solar power plant and the transmission line, TGC engaged design,
engineering, procurement and construction (EPC) contractors. Under the EPC contract, the
contractor is responsible for obtaining all permits, licenses and approvals required by the
applicable laws; and in ensuring that adequacy, stability, safety of all works and environmental
protection of the project site during construction. The EPC contract also includes responsibility
to implement the Health, Safety and Environmental (HSE) management plan and Environment
Management System (EMS) specified in EPC contract. These plans guide the contractor in
managing potential construction hazards such as fires and accidents, and waste management
during construction of the power plant. The EPC contractor for the power plant and the
transmission line has a dedicated HSE officer and worker camp coordinator to carry out
environmental, health and safety management in the construction site and workers’ camp.

18. | TGC designated one of its staff to oversee the implementation of all environmental,
health, safety and social management requirements during construction and operation of the
Project. The TGC staff in-charge of environmental and social safeguards is also responsible for
timely and complete disclosure of Project information to stakeholders, and the effective
implementation of the grievance redress mechanism (GRM).

19. During operation, the solar power plant's HSE staff under the supervision of the solar
power plant's General Manager will perform the day-to-day environmental and social
safeguards management and HSE/EMS implementation on site. The TGC staff in-charge of
environmental and social safeguards will continue to oversee the implementation of all
environmental, health, safety and social management requirements, including regular
monitoring and reporting to ADB, in coordination with the solar power plant’s General Manager
and HSE staff.

20.

21. Figure 2 presents the Project's organizational structure.

Cc. STATUS OF ESMP IMPLEMENTATION

22. The IESE concluded that the environmental and social impacts of the three components
of the Project are minor and temporary. No resettlement or private land or asset acquisition will
occur, and no ethnic minorities are affected by the Project. The environmental impacts are
restricted to temporary dust and noise, and disturbance to the grassland steppe from the
construction phase which can be prevented or mitigated. No rare or endangered wildlife, critical
habitat, or protected areas will be affected by the Project. Summary reports from contractors are
attached in Appendix 1

23. Potential impacts of the operation of phase of the Project consist of generation of
process and domestic waste produced at the PV solar power plant, and along the alignment of
the transmission line from tower maintenance. Worker accidents or injury could occur as a result
of the operations and maintenance of the plant and transmission including injury from lightning
strikes. Potential injury of the public could also occur if unauthorized access to the facilities
occurred.

24. The ESMP that has been developed for the Project prescribes impact mitigation and
monitoring requirements during the construction, and operation of the Project. The solar power
plant will operate guided by the standard operating procedures (SOPs), including HSE
management plans and EMS (see Appendix 2 for list and description of SOPs, manuals and
plans). An environmental management plan is prepared in compliance with the requirements of
the MET (Appendix 3).

Figure 2 Organizational Structure

BOARD OF MEMBERS
EXECUTIVE DIRECTOR
ai ae
ADVISOR/HR/ENVIR.MANAGEMENT fam =

/LOCAL.ORG ACCOUNTANT/ADMINISTRATION
° GENERAL MANAGER/GENERAL
ENGINEER

DC ENGINEER’: HSE/STOREKEEPER/ELECTRICIAN/ AC ENGINEER /RELAY.PROT
IVER

Table 3. Status of ESMP compliance

Potential Responsibility Status
Environmental
Impacts Proposed Mitigation Measures Supervision [Implementation
Construction
Dust 1. Regularly apply wetting agents to exposed soil and construction TGC/SS Contractor | Completed
roads which must be budgeted in contractor bid documents.
2. Cover or keep moist all stockpiles of construction aggregates, and
all truckloads of aggregates.
3. Minimize time that excavations and exposed soil are left
open/exposed. Backfill immediately after work completed.
4. Management of general solid and liquid waste of construction will | TGC/SS Contractor | Completed
Contaminati follow GoM or soum requirements, and will cover, collection,
on of land handling, transport, recycling, and disposal of waste created from

and surface
waters from
construction
waste

construction activities and worker force.

5. Areas of disposal of solid and liquid waste to be determined by
GoM.

6. Disposed of waste should be catalogued for type, estimated

weigh, and source.

Construction sites should have large garbage bins.

Aschedule of solid and liquid waste pickup and disposal must be

established and followed that ensures construction sites are as

clean as possible.

9. Dedicated pits dug and used for domestic wastewater (greywater)
should be disinfected monthly and backfilled when no longer
needed.

10. Pit latrines should be disinfected monthly and backfilled when no
longer needed

11. Solid waste should be separated and recyclables sold to buyers in
community.

Hazardous Waste

12. Collection, storage, transport, and disposal of hazardous waste
such as used oils, gasoline, paint, and other toxics must follow
GoM regulations.

13. Wastes should be separated (e.g., hydrocarbons, batteries,
paints, organic solvents)

14. Wastes must be stored above ground in closed, well labeled,
ventilated plastic bins in good condition well away from
construction activity areas, all surface water, water supplies, and
cultural and ecological sensitive receptors.

15. All spills must be cleaned up completely with all contaminated soil
removed and handled with by contaminated spoil sub-plan.

ON

Potential Responsibility Status
Environmental
Impacts Proposed Mitigation Measures Supervision [Implementation
Noise 16. As much as possible restrict working time between 07:00 and TGC/SS Contractor Completed
18:00 during summer construction work period. In particular are
activities such as pile driving.
17. Maintain equipment in proper working order
18. Replace unnecessarily noisy vehicles and machinery.
19. Vehicles and machinery to be turned off when not in use.
20. Construct temporary noise barriers around excessively noisy
activity areas where possible.
Damage to 21. Review final location of transmission tower locations with respect TGC/SS TGS/SS Completed
salt ponds to salt ponds.
22. Review measures that will ensure no erosion and sedimentation of
salt ponds
23. Update ESMP to include mitigation measures for environmental,
health and safety risks during construction of transmission towers
24. Protective berms, plastic sheet fencing, or silt curtains should be
placed between all earthworks and salt ponds
25. Erosion channels must be built around aggregate stockpile areas
to contain rain-induced erosion.
26. Earthworks should be conducted during dry periods.
27. All construction fluids such as oils, and fuels should be stored and
handled well away from salt ponds.
28. No waste of any kind is to be thrown into salt ponds
29. No washing or repair of machinery near salt ponds.
30. Temporary pit latrines to be located well away from salt ponds
and herder homesteads
Damage or 31. Contact MET for advice on how to minimize damage to steppe MET/TGC/SS | Contractor E&S | Completed
loss of vegetation during construction.
steppe 32. All areas to be re-vegetated and landscaped after construction
vegetation, completed according to laws on land protection (see chapter II).
and Consult MET to determine the most successful restoration
landscape strategy and techniques for Project sites.
from
construction
roads and
excavations
Land 33. Berms, and plastic sheet fencing should be placed around all MET/TGC/SS | Contractor E&S | Completed
erosion excavations and earthwork areas.
34. Earthworks should be conducted during dry periods.
35. Maintain a stockpile of topsoil for immediate site restoration
following backfilling.
36. Protect exposed or cut slopes with planted vegetation and have a

slope stabilization protocol ready.

Potential Responsibility Status
Environmental
Impacts Proposed Mitigation Measures Supervision [Implementation
37. Re-vegetate all soil exposure areas immediately after work
completed.
Damage to 38. TGC to review potential locations of physical cultural resources, Institute of TGCicontractor_| Completed
physical and explain possible PCR to contractors fe ocattee
cultural 39. As per Law on Protection of Cultural Heritage (see chapter Il), all ‘Academy of
resources civil works should be located away from all cultural property and Sciences
values.
40. Chance finds of valued relics and cultural values should be
anticipated by contractors. Site supervisors should be on the
watch for finds.
41. Upon a chance find all work stops immediately, find left
untouched, and TGC notified to determine if find is valuable.
Culture section of MET notified by telephone if valuable.
42. Work at find site will remain stopped until MET allows work to
continue.
No negative | 43. Ensure EPC contracts include implementation of HSE ADB/TGC TGC Completed
environment management plan and EMS.
al impact 44. Contractors to comply with all statutory requirements set out by
GoM or soum for use of construction equipment, and operation
construction plants such as concrete batching.
45. Use local workers as much as possible thereby reducing number Completed
of migrant workers. Locate worker camps away from human
settlements.
46. Ensure adequate housing and waste disposal facilities including
pit latrines and garbage cans.
47. A solid waste collection program must be established and
Pollution implemented that maintains a clean worker camp
and social 48. Locate separate pit latrines for male and female workers away
problems, from worker living and eating areas.
e.g., STDs, 49. A clean-out or infill schedule for pit latrines must be established TGC/SS contractor
disputes, and implemented to ensure working latrines are available at all
fights, times.
robberies 50. Worker camps must have adequate drainage.
51. Local food should be provided to worker camps. Guns and
weapons not allowed in camps.
52. Transient workers should not be allowed to interact with the local
community. HIV Aids education should be given to workers.
53. Camp areas must be restored to original condition after

construction completed.

Potential
Environmental

Responsibility

Status

Impacts Proposed Mitigation Measures Supervision [Implementation
Prevent of 54. Implement training and awareness plan for TGC/SS and TGC/SS ss Completed
impacts contractor E&S.
through
education
Pollution, 55. Define and schedule how fabricated materials such as steel, wood | TGC/SS Contractor Completed
injury, structures, and scaffolding will be transported and handled. E&S
increased 56. All aggregate loads on trucks should be covered.
construction | 57. Piles of aggregates at sites should be used/or removed promptly
traffic or covered. Stored aggregates well away from all human activity
congestion and settlements, and cultural, and ecological receptors. Concrete
batch plants & handling areas should be isolated from herder
community.
58. Proper fencing, protective barriers, and buffer zones should be Completed
provided around all construction sites
59. Sufficient signage and information disclosure, and site supervisors
and night guards should be placed at all sites.
60. Worker and public safety guidelines of GoM should be followed.
61. Speed limits suitable for the size and type of construction vehicles,
and current traffic patterns should be developed, posted, and
enforced on all roads used by construction vehicles.
62. Worker education and awareness seminars for construction
Pp hazards should be given at beginning of construction phase, and
ublic and ‘
worker at ideal frequency of monthly. A construction site safety program
injury, and should be developed and distributed to workers. TGC/Ss Contractor
health 63. Appropriate safety clothing and footwear should be mandatory for E&S
all construction workers.
64. Adequate medical services must be on site or nearby all
construction sites.
65. Drinking water must be provided at all construction sites.
66. Sufficient lighting be used during necessary night work.
67. All construction sites should be examined daily to ensure unsafe
conditions are removed.
68. Inform herder community of location of construction traffic areas,
and provide them with directions on how to best co-exist with
construction vehicles on their roads.
69. Initiate Information Disclosure and Grievance Mechanism
Loss of 70. Provide adequate short-term drainage away from construction TGC/SS Contractor Completed
drainage & sites to prevent ponding and flooding. E&S
flood 71. Ensure connections of salt ponds are maintained or enhanced to
storage sustain existing flow and storage capacity.
Equipment 72. Install appropriate types of fire extinguishers at all sites where fires | TGC/SS Contractor Completed

10

Potential
Environmental

Responsibility

Status

Impacts Proposed Mitigation Measures Supervision [Implementation
damage and could occur E&S
worker injury
from
accidental
fires
Operation

No negative | 73. Operation of facilities according to ESMP & established SOPs TGC consortium, and Ongoing
environment (Sharp’s template HSE and EMS that will be tailored to and assigned facility managers
al and social adopted by TGC)
impacts

74. Openness of Project to community continued with information TGC consortium, and Ongoing
Un-resolved disclosure and consultation when needed. GRM established for assigned facility managers
potential Project continued and maintained effective.
future social
or
environment
al impacts of
operation of
Project
Risk of 75. Ensure enforced well marked safe speed limits along permanent Tuv Roads Dept. Ongoing
vehicle solar power plant and transmission line access roads are in place.
accidents 76. All vehicles that use the roads should be required to be in good

working condition

Air & land
pollution
Waste 77. Process and domestic solid and liquid management and disposal TGC - assigned facility Ongoing
managemen procedures established for construction phase should be managers
t of facilities continued with approved contracted waste collector/disposal entity

to transport all waste to soum-approved disposal site(s). Septic
tanks must be regularly pumped and septage disposed in soum-
approved sites by an accredited septage hauler.

11

Potential Responsibility Status
Environmental

Impacts Proposed Mitigation Measures Supervision [Implementation
Fire 78. Fire alarm systems for electrical and other sources of fire mustbe | TGC - assigned plant Completed
prevention installed and regularly maintained including sufficient appropriate management
and alarm fire extinguisher systems.
system

Completed
Equipment
failure and 79. Regular maintenance and inspections of all equipment and
maintenanc technology
e needs
TGC consortium, and
Risk of 80. Implement updated worker safety and public safety plans assigned facility managers Completed
worker and including ensuring adequate fencing surrounds entire solar power
public injury plant. Intrusion surveillance and alarms should be installed on PV
solar power plant property.

Storm water | 81. Monitor rainfed water run-off and erosion in the dried gully during TGC consortium, and Completed

gully erosion
in the
western
boundary of
the solar PV
plant site

project operation for necessary structural measures, such as
building armor stone wall, whenever needed.

assigned facility managers

12

A. RESPONSIBILITIES

SAFEGUARDS

ENVIRONMENTAL AND SOCIAL MONITORING

IN MONITORING OF ENVIRONMENTAL AND SOCIAL

22. TGC has own staff for implement the environmental monitoring. The staff (environmental
officer and HSE officer) will be responsible for any sampling and laboratory analyses of
environmental parameters.

B. KEY ENVIRONMENTAL QUALITY STANDARDS

23. Relevant environmental quality standards and criteria for Mongolia was monitored during

Table 4 Environmental and Social Monitoring Plan

the construction and will be continuously monitored during the operation phases (Table 4). The
environmental standards provided by the Environmental, Health and Safety Guidelines of the
IFC/World Bank (2007) should also be consulted to supplement GOM standards, i

required.

Responsibility

sites including

Environmental Location Means of Frequency | Reporting — =
Indicators Monitoring Supervision | Implementation
Construction
A. Air A) &B):
quality: dust MNS 0017-2-3-16, (A&B):
(PM10, 2.5), 1998 Quarterly A) &B):
noise, and A), &B): MNS OIML R during Monthly TGC/SS Monitoring firm
vibration levels | Baseline sites | 102:2001 construction
of pre- MNS 4047:1988. periods
B. Salt construction Include including
pond quality: phase, & other | observations of dust | daily visual
TSS, CaCOs, sites if deemed | and noise. records
pH, DO, NHs, , necessary.
Fe, Pb. C): Verbal
C): Atall information
construction transferred by
Cc. Compl | sites and soum | telephone or hotline
aints or issues centre office at construction sites Monthly
logged by ©) £): TGCISS ss
herders or other D): Visual Throughout
public D)All herder observation construction
families phase
D. Herder | consulted as
s knowledgeable | part of IESE E): regular reporting
of construction by contractors/TGC
phase of
transmission line
E) & F): Atall
E. Dome | construction
stic (worker) and | sites, worker
construction camps
solid waste
inside & outside
construction

13

Responsibility
Environmental Location Means of Frequency | Reporting — ,
Indicators Monitoring Supervision | Implementation
worker camps.
F. Incide
nce of worker or
public accident
or injury
Operation
Incidence of On all Community and Continuous Police and Soum governor
traffic accidents, | permanent police reporting
& herder and access roads
public injury to the Project
facilities
Incidence of Solar power Visual Continuous TGC facilities management
contaminant plant and at
spills & soil transmission
contamination towers
Herder access Along Visual Continuous Herder community
to alignment of | transmission
transmission line | line
Incidence of Inside PV solar | Regular Continuous TGC management
worker injury or | plant and at documenting &
accidents transmission reporting
line
Groundwater From domestic | Metered at well Monthly Monthly
consumption well if used head readings
during
operational TGC facilities management
phase
Incidence of Along 13.5 km | Visual Monthly
dead birds transmission
below power line
lines and bird
nests on
transmission
towers
Erosion Storm water Visual Continuous
gully in the
western
boundary of
the solar PV
plant site

14

c. ENVIRONMENTAL AND SOCIAL MONITORING DATA
24. Results of environmental monitoring are as follows:

Table 5. Environmental monitoring data

Location Monitoring Results Standard
Period
Air Dust Planned in June, 2019 MNS 4585:
Quality | Noz 2007 0.04

(mg/m)
24-hr

co 0.02
(mg/m?) 24-hr

Noise Planned in June, 2019 MNS 07:00-23:00 60
4585:2007 | dB(A)
23:00-07:00 45
Db(A)

Water | TSS
Quality

MNS 0900-

Appendix 5 — Water quality analyses 2005

25. During the construction period construction wastes, including hazardous materials and
spoils, and wastewater were disposed in accordance with the ESMP measures and with the
requirements of the MET and the soum. No incidents or accidents were recorded.

26. During construction and operation phases, herders continue to have access to the
pastureland and were informed of any Project activities that may cause disruption. No incidents
or accidents and complaints were recorded.

27. Monitoring of labor and working conditions indicated that workers of the EPC contractors
were engaged following the applicable laws on labor and employment in Mongolia. TGC hired a
total of 13 permanent and contractual employees to operate the solar powerplant, including one
female full-time staff as Administration officer and Accountant. These employees were engaged
following the applicable laws on labor and employment in Mongolia. During construction and
operation, TGC and the EPC contractors ensured all employees and workers conduct activities
following occupational health and safety standards. TGC hired two female summer interns to
work as assistants and working on part time basis without monetary allowance.

28. TGC hired a female engineer who worked on site for two months. However, she resigned
due to long hours of daily commute from the solar power plant site to her residence in
Ulaanbaatar. On site dormitories with separate facilities for male and female staff are available,
but personal reasons and family obligations are key factors for the female employee's choice to
live off-site and to eventually chose employment near her family residence. Lessons learned
from this experience will be considered in TGC's future recruitment of female employees such
as considering willingness and commitment to work outside Ulaanbaatar.

IV. ISSUES AND CORRECTIVE ACTIONS

27. The following environmental and social safeguard issues and corresponding corrective
actions were identified during the reporting period:

15
Table 6. Issues and Corrective Actions

Issue

Corrective Action

Status and Timeline

1. No HSE management
plan yet

Coordination with Sharp to
development and finalize the
HSE management plan

HSE Management plan finalized
and implemented by June 2019.

2. The Institute of Archeology of
the Mongolian Academy of
Sciences discovered five tombs
along the transmission line on
8" April 2019. The Institute
issued a letter to TGC
(Appendix 6) indicating the
results of initial survey
conducted, highlighting there will
be no negative impacts and
acknowledging TGC’s
cooperation in accordance with
applicable laws and regulations
of Mongolia

The Institute will conduct follow
up excavation and research
surveys to protect these ancient
burial sites and tombs.

The Institute of
Archeology says (point 1 of
Appendix.6, Giving the

Clarification letter) that the
Rescue and digging survey
work will not make a negative
impact on power
transmission line, its poles or
columns and normal
operation of solar Power
Plant and that Tomb No.2
(The Monument-02) is
situated between 2 poles of
air transmission line, in 225m
and 98m in both direction,
means the survey work will
not make a negative impact
on poles, as same as on air
line of transmission.

The other
Monuments-04, 05, 06, 07
are situated 4 meters to 21
meters away from the
transmission line, so the
rescue or digging survey will
not negatively impact the
transmission line, poles and
the operation of the solar
power plant

The follow-up surveys are
planned for the 3rd quarter of
2020 at the request of TGC. The
updated status will be included
in the 2"4 E&S monitoring report.

Please see Appendix.6

16

V. PUBLIC CONSULTATION, INFORMATION DISCLOSURE AND GRIEVANCE
REDRESS MECHANISM

28. A Project-specific grievance redress mechanism (GRM) has been established for the
Project to receive, evaluate, and facilitate the resolution of local resident's concerns, complaints,
and grievances about the social and environmental performance at the level of the project.

29. Grievances may be lodged through the contractors, solar power plant site and TGC
office in Ulaanbaatar. TGC designated an officer to ensure the conduct of consultation and
information disclosure to stakeholders and to manage feedbacks, including complaints. TGC’s
GRN is presented in

30.

31.

32. Figure 3.

33. | The GRM was introduced during community consultations and will be publicly available
to stakeholders throughout the project. In the event of a grievance issue, up to three stages will
be implemented, as follows:

e Stage 1 (maximum 7 days): If a concern arises the affected person may raise the issue
with the contractor or TGC. All stakeholders including local residents, contractors and
TGC staff will be aware of the GRM and will be requested to immediately report any
incidents to TGC. If the issue is resolved directly between the affected person and
contractor the solar power plant management, no follow-up is required. But the
log/record shall be recorded by TGC.

e Stage 2 (maximum 15 days): If the issue is not resolved, the affected person can submit
an oral or written complaint to the bag or soum officials. The soum and TGC will reply
within two weeks and keep a written record of the whole process.

e Stage 3 (maximum 15 days): If the issue is still not resolved, TGC will, if agreed by the
affected person, arrange a meeting with the soum officials and relevant community
representatives to identify a solution. If the issue still cannot be resolved it will be
referred to the relevant higher-level authorities including the specialized inspection
agency in the aimag. The project owner may report the process to ADB at any of Stages
1-3 but will do so immediately if Stage 3 is reached.

34. Following the GRM, TGC Staff will record all grievances received, including contact
details of complainant, date the complaint was received, nature of grievance, agreed corrective
actions and the date actions were affected, and the final outcome. There were no concerns or
complaints received during the reporting period.

35. During the reporting period, TGC LLC met with about 60 people from 4 bags of Sergelen

soum, making a presentation on project activities and reporting to local residents and receiving
feedback from citizens.

17
Figure 3. Grievance Redress Mechanism at TGC

“Buhug-15MW” Solar
Plant
IB.Amarsanaa - Environment
land Social issue manager of
TGC

Bag or soum representatives
lof Sergelen soum of Tuv
jaimag (province)

The Soum Office

's.Tsevelsuren - Staff of
lmonitoring&inspection for
Environment Control of the Yes
iSergelen soum, local Within 15
governance organisation. days
B.Amarsanaa — TGC —_
imanager of environment and
isocial issue.
and ADB contact.

The Aimag Level Y
B.Amarsanaa — TGC. hed
manager of environment Within 15
and social issue.
|Aimag inspection staff,
iTs.Tsevelsuren - Staff of
monitoring&inspection for
Environment Control of the

18
VI. INSTITUTIONAL STRENGTHENING AND TRAINING

36. No training and capacity strengthening activities were conducted yet during the reporting
period.

Vil. CONCLUSION

A. OVERALL PROGRESS OF IMPLEMENTATION OF ENVIRONMENTAL
MANAGEMENT MEASURES

37. The project construction was completed during the reporting period. Measures in the
ESMP during construction period were implemented to the extent possible. There are no
recorded incidents, accidents or grievances. The project construction followed applicable
national and local laws and regulations. No fines or citations for violations were issued against
the project during the construction period.

38. Project operation commenced in June 2018. Potential environmental and social risks
and impacts will be mitigated through the implementation of the SOPs, HSE management plan
and EMS. In compliance with Mongolian regulation, TGC will implement the MET-approved
EMP.

B. ISSUES IDENTIFIED, AND CORRECTIVE ACTIONS RECOMMENDED

39. | The EMP implementation schedule of 2019 was approved by the company and it will be
followed. These include:
1. Rehabilitation Plan
1.1 Establishing forest strip
1.2 Biological rehabilitation
2. Chemical Risk Management
3. Waste management
4. Resettlement compensation measures
5. A plan for reporting to residents and stakeholders
6. Mitigation measures

38. The Institute of Archeology’s Clarification Letter (Appendix 6) confirmed TGC’s cooperation
with the institute in accordance with the applicable laws and regulations of Mongolia and the
follow-up surveys will not affect the transmission line and solar power plant operations. TGC
and Institute of Archeology of the Mongolian Academy of Sciences initially agreed to conduct
the follow up survey for the ancient tombs and burial sites found along the transmission line
alignment by the 3 quarter of 2020. The detailed plan including timeline and costs will be
discussed and agreed before starting the follow up survey. The status of the
discussion/agreements and details of the follow up survey plan will be reported to ADB.

The Institute of Archeology says (see in point 1 of Appendix.6, Giving the Clarification
letter) that the Rescue and digging survey work will not make a negative impact on Power
transmission line, its poles or columns and normal operation of solar Power Plant. And
approved it in point 2, saying that The Tomb No.2 (The Monument-02) is situated between 2
poles of air transmission line, in 225m and 98m in both direction, means the survey work will not
make a negative impact on poles, as same as on air line of transmission.

19
The other Monuments-04, 05, 06, 07 are situated little far from air transmission line, so
theirs’ rescue or digging survey will not negatively impact too. (please see Appendix.6)

20
Appendix 1 —- Summary reports from contractors during the construction period

1. June Monthly Report

Om SHARP @ SIMCSintomational

x

*Khushig Khundii” 15Mw Solar Power Plant Project
(SPP-NA)

Monthly HSE Report for June

21
Drver's Insurance

‘Weather condition report

22

@) xmesiiencton

‘Workplace and PPE

23
2. July Monthly Report

Osmee SHARP @ FIMCSintomationa

“Khushig Khundii” 15Mw Solar Power Plant Project
(SPP-NA)

HSE Monthly Report for July

Ox SHARP HIMCSinterctional

24
Oe suare Gnesi

Morning exercise

Cu — sHarP @ HMCSinterational Ore | sHare @ HIMCSinienctional
"

Daly Meeting with Shaep & Subcontractors

25
Satety Posters Installation

HIMCSiniemational Ove sHaRe IMCSinemationot

“To supp the fee tne
for workers, made a
Ihasketbal Board

e careful waking between PVs
‘Shap eagest!

26
EIMCSiniemational

Workplace and PEE

‘Workolace and PPE

Wrkplace ate FPF

om

SHARP

@

HIMCSintemationcl

Drinking water warming

27

Safety Patrol

Rainy day
H{MCShtemational

SPP tisiness

Cv «sHaRe @ HIMCSniernctionot xmuwe SHARP @ EIMCSnteraticnal

“Teanottation

Equipment Inspection
(60 spill & damage) Einipment & too inspection

{no spl & damage)

28
HIMCSin'emotional Cn sHare @ IMCSinterraticnal
1

Cm sHare @ HIMCSntexnationa Ou stare @ iaiaeepaccacice

lachine iepecton

Fuct Tuck Containment Tools inspection

xmas = SHARP.

Ladder nSpection

EIMCSitemationc:

Teols inspection

29
3. August Monthly Report

os

“Khushig Khundii” 15Mw Solar Power Plant Project
(SPP-NA)

HSE Monthly Report for August

Owe sHare @ HMCSintematona! Oe snare @ ctaiceaetteenaniaal

30
HSE prestart

SHARP HIMCSintemational

Cc sem

Site vist by
Tenuugerel Construction,
MCSI-& Sharp

EIMCSintemational

‘Main Meeting with Subcontractors

IMCSI Project Team Meeting ‘Meeting with Sharp

31
Cc seausane

Lean Board Meeting

Cwm snare @)  rwcsnenetona HIMCSintonctonal

Canteen inspection

Cnr sHaRe HIMCSintemnationa! Cwm = sHaRe @ HIMCSintemational

Canteen inspection MCSI office installation

32
Cc sme = SHARP. @ IMCSinternationat fo] semsane = SHARP. @ {MCSintemational

Safety Signs, Reflective tape and Grounding Installation

Temporary Toilet Disintections

Cc semmsame

Safety Patol

33
HIMCSintemational Cwm SHARP @ HIMCSintenctionat

Satety Pato Satety Patrol

Cue sHaRe @ HMCSintomatonal

Safety Patrol

‘Workplace and PPE Defore pumping work

Cm —— Pacman Con SHARP @ IMCSintemational

Safety Patrol Safety Patrol

34
EEMCSintemational

EIMCSintemational

35

Scheduled Trash and Waste
‘water removal from site/camp

Rear roller damage fing

Cc seusnc = SHARP. J{MCSintemationa!

Equipment Inspection

Inspected Jacthammer, Need add ol!
Cc senusane

‘Machine inspection

Need remove oil stains
‘and inspect spill reason

Removed oil stains

JX{MCSintemational

Om sar

Machine inspection

‘Mixer Truck inspection

36

ump Truck inspection

4. September Monthly Report

Om SHARP. @ HIMCSiniomatione!

m

“Khushig Khundii” 15Mw Solar Power Plant Project
(SPP-NA)

HSE Monthly Report for September

37
EIMCSintemationat

‘HSE Prestart & Safety Share
Con SHARP @ IMCSintemationat On SHARP @ HIMCSintomational
1%

Project Team Weekly Meeting
(Sharp, TenuunGerel Construction, MCS!)

Site visit by Vice-President for Finance and Risk Management of the
Asian Development Bank (ADB)

Com snare @)rmcsienion

Combiner Box.
Training by
‘Watanabe, Sharp

Visil by Energy Regulatory Commission
‘of Mongolia (Renewable Energy Inspector )

38
(ope

Installed Road Sign for Safe Driving

All E-House installes sate

Oo stare

‘Smoking area is not for refueling place!t

Informed to person who Is in charget

39
Co «snare X(MCSinlemational Cwm snare {MCSintematonal

40
lose to stovel!

41
Cum stare )  sacsSrvemcitona Comm snare i) mcsitenoion

‘Stools and other items inspection

Pamed For office use only!
Informed and removed from site ‘Tools and Equipment check

Cc sensane

Machine inspection

EEMCSintomational

Crem sHaRe.

Machine inspection

42
5. October Monthly Report

“Khushig Khundii” 15Mw Solar Power Plant Project
(SPP-NA)

HSE Monthly Report for October

43

EMCSintemational

Oo snare

HSE Prestart & Safety Share

Cu: sHaRe @ H{MCSintomctonat

cor Mongea ad Aale
Envionment and Canto Found

Cm SHARP @ HIMCSintomational

Visit by Energy Regutalory Commission
‘of Mongolia

Site vist by delegates Ministry of Energy and.
General Agency for Specalized Inspection, Mongolia

44
Co sernsane

‘Se Scheid Non osing

{MCSintemational

Co SERNSANO

Cold stress: Checking weather condition in the Construction area
LOW TEMPERATURE + WIND SPEED + WETHESS = INJURIES & ILLNESS

SHARP. @ HIMCSintemationat

Cc semugane

(Caution: Trips and Falls

45

afer cleaning
site road walering

EIMCSinlemationas

Al Voltage and Current Transformer
‘transported at ste sate

sts not ngnt
\way to transport
cablesit

Use right
‘ransportationit

‘Loader is nol for passenger transportationt!

IMCSinlemationat

Cc Semsane.

Safety Patrol

Used wrong scattoaing at masonry brick wall for Control busking outside
Informed to use proper scaftolds

‘Workplace and PPE

1 side cover protected of Pickaxe hand tool after continue hand digging work

Workplace and PPE

46

Cwm stare @

IMCSintenational

Safety Patrot

‘Need place Temporary Manhole Cover or
Satety Signs!

‘Torque wrench is using to tighten bolts around Swtch portal frame
os

Workplace and PPE |

‘Aner using glue & paint runner,
too much chemical smell

Ome sharp H{MCSintomatonal

Installed waming tape tor Ground
System Under Test tubes,

HIMCSintemational (oye

me ciao

Attention:
When lifing heavy loads, use two or
‘more people to it the load!

‘Crane boom is having danger to touch this Arrangement i up power cable and cable
380V power cable ‘ying in porta rare
(Electrical risk hazard )

Using unsuitable gloves for ste area

47
ieeareie Cum sHarP )McSintemationo!

Informed and placed protection

Unsafe grinders is using at working area

Informed and installed Safety Protection

a

Ore snare @ HIMCSintenationat

Happy Family Day Visited all company's family

48
6. Environment Rehabilitation Report

Com snare) mcsnnaion

sa Re
BEFORE AFTER

‘enabilation ot county ace oasta Censiniction ate tiny Sasa is

bx}

‘WASTE DISPOSAL CONTRACT FOR TEMPORARY CAMP,
AND CONSTRUCTION SITE

49
Appendix 2 — List of the solar power plants SOPs and other policies and procedures
related to environmental, social, health and safety

A. Norm

. Electric Facility Operational Safety Norm

. Technical Operation Safety Norm

. National Electric System Norm

. Energy Sector Workers Main Norm

. National Energy Facility Norm

. Environmental Management Plan of TGC

. IESE - Initial Environmental and Social Examination

. EIA - Environmental Impact Assessment

. ESMP - Environmental and Social Management Plan

OONDOAWN=

. Rule

. The Rule of Buhug-15MW SPP of TGC.

. Dispatcher Shifting Rule of Buhug-15MW SPP.

. National Description for Profession and Labour

. Emergency Response Rule of Buhug-15MW SPP

. Rule of Inspection of Substation of Buhug-15MW SPP

. Grievance Redress Mechanism of TGC

. Primary Rule of Staffs at the Buhug-15MW SPP

. Electric Failure Quick Response Rule of Energy System

10. The Rule of Central Grid Code

11. The Safety Rules of Following for Operating in Electrical Facilities
12. The Rules of Technical Usage for Power Equipment and Facilities
13. Instructions of Comparison for Operation in Buhug-15MW SPP
14. Basic rules for safety work on energy personnel

OONDAWNADW

C. Standard

1. Standard for 110kV Substation workplace

. Safety Uniform Standard of Mongolia

. HSE standard of 110kV Substation

. Security Operation Standard of Buhug-15MW SPP

. Environment Protection Standard for Buhug-15MW SPP
. Transformer Oil Removal/Change Standard

. Water Well Management Standard

. Waste Management

. Sanitary Management

OONDAARWND

50
Appendix 3 — CONTENTS OF MET-APPROVED ENVIRONMENTAL MONITORING PLAN
ACCORDING TO MONGOLIAN LEGISLATION

Approved by MOE

Fle

Baran.

4

yap

BOAXKS-u Xypannon Gyh opsns, Gara ; ‘i pun aaprein
axGan yypruiir Typ opon rylrsrror, Galirah 09g Poxqreniitaapra

ADHXBAT

ae
Pips koverpacin XICaa apa

t

(C.OJBAATAP)

ToB AHIMA COPIA
HAPHbI LAXHJICAAH C1
MEHE:

1H HYTAPT BAMPJIAX “BOXOP- 1SMBr
BCIMAH 2019 OHbI BANE Ab OPI
{V1 TOAOBACTOO

Xanacat =

BOAXKA-us XBOBHYT tu soproxansrr oes MATYSIA)

Bonoscpyyacaut

“Tonyyn Papan Konerpaxum XXK"-ain Gatirans opsaet  Haeaerning

n BAMAPCAHAAL

2019 on

51
Contents of the EMP:

Title

Introduction
1. Environmental Management Plan .
1.1. Project description and objectives .

1.1.1. Project location and administrative jurisdiction ..

1.1.2. Information about the project implementing company

1.1.3. Project Brief .....

1.1.4. Project Objectives

1.1.5. Needs of project implementation

1.1.6. Project Benefits ...

1.1.7. Project Capacity ..

1.1.8. Technique and Technology of Projec

1.2. Environmental Protection Plan

1.3. The main objectives and scope of the environmental management plan
1.3.1. Environmental and social status of the project environment,

FOALULS oo. sseecceeeeteseseseeeesescessesesesseseee coeseseeeescesesesesseaecscacecscseeeeeeesesiseessssseaenee caseees
1.3.2. Environmental Assessment Report and other Project Permits.
1.3.3. Total budget for environmental protection plan .
2. Negative impacts of the project
2.1. Measures to prevent, reduce, eliminate and avoid adverse impacts
of the Project .
2.1.1. Impact on Air Quality . -13
2.1.2. Noise impact ...........
2.1.3. Impact on the surface
2.1.4. Impacts on Surface and Underground Water
2.1.5. Impact on the soil
2.1.6. Biodiversity ......
2.1.7. Waste Management
2.1.8. Society.
2.1.9. Population health
2.1.10. Residual impact after mitigation of negative impact
2.2. Mitigation Measures Plan
3. Rehabilitation Plan ....
4. Offset protection plan
5. Relocation and compensation action plans
6. Historical and Cultural Heritage Protection Plan
7. Chemical Risk Management Plan ....
8. Waste and waste management plan
9. Management and Organization Plan ...
10. Reporting to Residents and Stakeholders
11. Environmental Monitoring Program ......
12. Integrated Environmental Protection Costs .

FIGURE and TABLES
Figure 1. The surrounding solar power plant in the Buhug Khundii
topographic maps.
Table 1. Indicators of the SPP project
Figure 2. Annual production of electricity (monthly) .
Table 2. Licenses and reports held by the project ...

52
Tab!
Tab!
Tab!
Tab!
Tab!

Tab
Tab
Tab
Tab
Tab
Tab
Tab
Tab
Tab
Tab
Figui

Figure 3. Protecting the area of the SPP by sand movement

le 3. Structure of Environmental Protection Plan ..
le 4. Perennial herbs that can be used for rehabilitation .
le 5. Perennial herbs for planting 1 hectare area ..

le 6. Total cost of biological rehabilitation at SPP area.
le 7. Cost of constructing forest cover from sand mining

le 8. Plan to reduce negative impact on air quality
le 9. Mitigate negative impacts on soil cover plan..
le 10. Reducing plan of Impacts on surface and groundwate!
le 11. Reduce negative impacts on vegetation cover plan
le 12. Plan to mitigate adverse impacts on Fauna ......
le 13. Plan of Incident, Risks and Disaster Prevention
le 14. Rehabilitation Plan ........c cece
le 15. Historical and Cultural Heritage Protection Plan
le 16. Chemical Risk Management Plan
le 17. Waste Management Plan ........
re 4. Management Organization Chart

Tab!

le 18. Public Reporting Schedule

53
Appendix 4 — Solar Power Plant Photos

54
Appendix 5 — Water quality analyses

WMHDKNSX YXAAHbI AKADEMI,
(4 4 TASAP3YM - TEOSKONOMMAH XYP3SII3H
| | YCHbI WMHKMNPSSHMIA NASOPATOP

Ycxbl XUMMAH WMHOKANs3HMiA TOROpXonont

Copby ascax: 2019 onbi 05 capeix 09 enep
Wuxunrss xwiicaH: 2019 oxbi 05 capsix 10 egep
Copby ascaH raspeiH H9p: Tes afimar, Copransx cym

4-p Gar, Boxeruiu xeunnit
Copbu wutxnyyncox Saiiryynnara, xyBe xyH: "ToHyyx rapsm KoNcTpaxmx" XXK
Con6uynon x= Ty: 91M 2018 on

Y= Yugapra: nic

Yc usrMiik Tepen 6a ayraap: Xyqar

Mr-9kB_|_Mr-9kKB%

a
2.45] 63.43

[0.00]

0. 00 .

4.59)
HCO; wii Xaraceir xaccaH @HvOH KaTMOHYYAbIH AHYOH = KaTMOHyyAbIH
Hulin6sp: 236.6 mri am? HwiinGap: 349.5 mr! a?
Epenxwii xatyynar; 4%) (3.75)wr-aKe am?
pH: 7.26 Pas EC: 422 \sSicm

NVY= 1.6 aria? TDS: 211 ppm
‘usux YaHap: Ao 4 4

Tyxranar: 30 cw Yuop: 0 6ann TyHagac: yryit

Sure: yrya Amt: 0 6ann
HCO,81 $0,711

Yeubi Havipnarbit TOMBEO: =~ Mysp
Ca*’53 Mg”"28 Na’+K"18

Ayruant
Ximesie SypenasxyyH9ep99 ruapoKapCouaTAM axruin, KanbuMiin Gyardin, 2-p vepnufin,
yaHapyH XYBhd USMrsr, SeeneRTeP yc Galva. lbumMNCSH YyNACSH ysyynentyya HE

"Yau yc. Spyyn axyfin waapanara, wavap, anyaryfi Oaitanun yusnrss MNS 0900:2018"~
# maapanana xanrax Galina.

Aus: Suaxyy yom 4ae22¢ cop agax yn Reyne wuNKMTyyNCIH Oadeyynnaes, xyeu xyn xepUyuaK ayaysmercon Gonna,
Witexunras xuiicaH:
‘SLU: Maructp (M.Sc) N (B.Owyx-Spa3na!

Wanraxk, ayrHacaH: lie fe 1
(4. Kapsat!

YW na6opatopuiix apxnaru: foxrop (Ph.D)/

TOA HME! vy lb te MF

55
Appendix 6 — The English copy of official letter from The Institute of Archeology of
Mongolia.

Translation from Mongolian into English

(Logo)
MONGOLIAN ACADEMY OF SCIENCE
INSTITUTION OF HISTORY AND ARCHEOLOGY

Ulaanbaatar 13343, Bayanzurkh district
Jukoy street 77, Tel: 45 50 28, Fax: (976-11) 45 83 05
E-mail: info history.mas.ac.mn

April 17, 2019 No. 2/159

TO: TENUUN GEREL CONSTRUCTION LLC

Giving a clarification

We are submitting the following clarification based on review of the official letter No.
068/019 dated on April 15, 2019 submitted by your company. Here includes:

1, The rescue and digging survey will not make any negative impact to the power
transmission airlines, its columns (Casting and iron columns) and normal operation of the
solar power plant.

2. The Monument-02 which was marked as “0” m, is located between turning points of UG-
7 and UG-8 and under the 2-string lines of 110 kvatt power transmission airlines. This
monument is located between 2 poles with metal columns or at 225 m from the south east
of the UG-7 turning point, at 98 m from the north-west of the UG-8 turning point. (Please
see the 1°‘ annex, Location figure of the Monument-02)

‘Thanks to the director and colleagues of the company for your cooperation with us in accordance
with the applicable laws and regulations of Mongolia.

SCIENTIST SECRETARIAT
PhD, Professor (signed & sealed) KHISHIGT N

Translated & verified by the translation bureau o

Tel: 89443883

“CHAMIN UNGU” LLC = ' E_mail: chaminungu11@gmail.com
Address: Room #11,"Silver” Business Center, |) Translator: Khishigbuyan, N
Khoroo-4, Chingeltei district, Ulaanbaatar city Date: April 19, 2019

anal

56
Translation from Mongolian into English

(Logo)

MONGOLIAN ACADEMY OF SCIENCE
INSTITUTION OF HISTORY AND ARCHEOLOGY

Ulaanbaatar 13343, Bayanzurkh district
Jukovy street 77, Tel: 45 50 28, Fax: (976-11) 45 83 05
E-mail: info@history.mas.ac.mn

April 08, 2019 No. 2/143

TO: TENUUN GEREL CONSTRUCTION LLC

Giving a clarification

We are submitting the following clarification based on review of the official letter No.
061/019 dated on April 02, 2019 submitted by your company. Here includes:

3. The survey includes rescue and digs of following monuments in the 25m areas by pulling
straight lines from the center (0) of lines (based on coordinate points on the ground)
which connect turning points (from UG-0 point to UG-10 point) to the two sides along
the Power transmission airlines. Here includes:

. Monument-02 is located in 0 m or under the power transmission lines

. Monument-04 is located in 21m.

- Monument-03 is located in 13m.

. Monument-06 is located in 14m.

. Monument-07 is located in 4m. The monument-07 has a circular frame and has 8 satellite
graves inside and outside. These satellite graves are located in 3-19m areas from central
point of the line. (Please see the brief introduction of above mentioned monuments from
the 1 annex)

4. We are planning to conduct rescue and digging survey in the 3 quarter of 2020 in
accordance with request of your company. We shal! mutually agree and sign the contract
for required time and costs of the digging works before starting the digging works.

Thanks to the director and colleagues of the company for your cooperation with us in

accordance with the applicable laws and regulations of Mongolia.

mMOoOaDpDp

SCIENTIST SECRETARIAT
PhD, Professor (signed & sealed) KHISHIGT N

Translated & verified by the translation bureau of Tel: 89443883

“CHAMIN UNGU” LLC " E_mail: chaminungu11@gmail.com
Address: Room #11,"Silver” Business Center. Translator: Khishigbuyan. N
khoroo-4, Chingeltei district, Ulaanbaatar city io eh Date: Apri! 19, 2019

os autor
Translation from lian into English

The annex to the official letter No. 2/159 by the
Institution of History and Archeology of the
Mongolian Academy of Sciences dated on April 17,
2019

Scheme of the ancient grave mound with square frames
which was marked as Monument-02,

(Outside shape of the monument is shown above)

02

MONUME

/Scheme/

The annex was prepared by:
Scientific worker of the Institution of History & Archeology

(signed) Lkhundev G

Translated & verified by the translation bureau of = Sa Tel: 89443883
a “ —E_mail: chaminungu11@gmail.com

“CHAMIN UNGU” F
Address: Room #1 1,"Silver” Business Center Translator:Khishigbuyan, N
khoroo-4, Chingeltei district, Ulaanbaatar city Soap ay Date: Apri 19, 2019

58
Translation from Mongolian into English

The 1" annex to the official letter No. 2/143 by the
Institution of History and Archeology of the
Mongolian Academy of Sciences dated on April 08,
2019

BRIEF DESCRIPTION, REQUIRED IN THE ARCHEOLOGICAL RESCUE

AND DIGGING SURVEYS
[No | Monument number Size /em/ | Distance | Photo
1 | Monument -02 Diameter-800em 0m | Photo
Outside frame- |
3200*3000em
2 | Monument-04 500*250em 2im | Photo
3 | Monument-05 400*300cem 13m ] Photo
4 | Monument-06 150*300cm 14m Photo
5 | Monument-07 (including 8 Diameter- 4m Photo
satellite graves) 1200cm

Outside frame is
unclear

‘The annex was prepared by:

Scientific worker of the Institution of History & Archeology

(signed) Lkhundey G
Translated & verified by the translation bureau of seerecsesce Tel: 89443883
“CHAMIN UNGU” LLC “E-mail: chaminungu11@gmail.com
Address: Room #11,"Silver” Business Center, Translator: Khishigbuyan. N
khoroo-4, Chingeltei district, Ulaanbaatar city 4 - Date: April 19, 2019

Auwhar .

59
